DETAILED ACTION
This Office Action is in response to the application filed on September 27, 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2022/0191531 (“Sim”) in view of the level of skill in the art.
With respect to claim 8, Sim discloses the invention substantially as claimed, including 
An apparatus of video decoding at a video decoder, comprising circuitry  (see Fig. 4, showing an apparatus of video decoding at a video decoder and ¶¶55, 146-147 describing that this decoder may be implemented in hardware, e.g., executed by a microprocessor, i.e., circuitry) configured to: 
receive one or more syntax elements associated with a current first block that belongs to a plurality of first blocks partitioned from a picture  (see ¶¶27-32, 47, 58-60, 89, 136, describing that the encoder sends and the decoder receives syntax elements, e.g., flags, indicating a partition type of a current block of the blocks of a partitioned image, i.e., a current first block that belongs to a plurality of first blocks partitioned from a picture), the one or more syntax elements indicating: 
an optimal partition indicating how the current first block is partitioned into second blocks for intra-prediction  (see citations with respect to element above as well as ¶¶33, 56-57, 61, 67-68, describing that such flags indicates a partition type, i.e., optimal partition, indicating how the first/current block is partitioned into subblocks, i.e., second blocks, for intra prediction), 
a set of block selection signals, wherein the current first block is re-partitioned into third blocks, [] block selection signal corresponds to one of the third blocks and indicates whether the respective third block is coded using a first coding method or a second coding method  (see ¶¶43, 62, 66, 73, 89, 91, 135, 140, describing that the syntax may include a syntax element, i.e., a set of block selection signals, indicating a coding mode of the block (e.g., an optimal one of a first or second coding mode); whether a block has been split into subblocks, i.e., third blocks; that a only one particular subblock of the two is selected for coding; and, if only one particular subblock is coded, the position of the coded subblock, i.e., the selection signal corresponds to one of the third blocks and indicates whether the respective third block is coded), and 
a set of compressed representations each corresponding to one of the third blocks  (see ¶¶62, 66, 98-99, describing that the syntax includes information identifying encoded residual subblocks and their QPs and quantized transform coefficients, i.e., a set of compressed representations each corresponding to one of the third blocks); and 
reconstruct the current first block based on the one or more syntax elements to generate a reconstructed current first block (see ¶¶61-70, 98-99, describing reconstructing the current/first block based on the inter/intra prediction and the syntax indicating partitioning/split/coding mode, etc., to generate a reconstructed current/first block). 
Sim discloses selecting a block using one or more block selection signals, including a signal that indicates a position of a selected subblock, but does not explicitly disclose that each block selection signal corresponds to one of the third blocks/subblocks. Rather, Sim states that such information may be provided in various ways, and gives an example of using a single flag to indicate position, e.g., “0” for left or upper and “1” for right or lower. This example relates to BT structure, where a unit is split into 2 sub-units. However, Sim also discloses TT and QT structure, where a unit is split into 3 or 4 sub-units. One of ordinary skill in the art at the time of filing would have understood that a single bit flag is only useful for a selection between 2 items, and not 3 or 4. Such a person would have also understood the alternatives for signaling a selection between 3 or 4 items, e.g., sending an index with more than one bit identifying the selection or sending a map with a single on/off bit for each of the items/units. Accordingly, to such a person using a map (a single bit for each subunit/subblock), rather than a single bit as described in the application’s example, would have represented nothing more than choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Moreover, doing so would allow for the extension of the software to TT, QT, and even higher structures. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Sim to use a mapping structure with a single on/off bit for each subblock, i.e., sending a set of block selection signals where each block selection signal corresponds to a subblock/third block.
With respect to claim 14, Sim discloses the invention substantially as claimed. As described above Sim in view of the level of skill in the art discloses all the elements of independent claim 8. Sim additionally discloses: 
wherein the circuitry is further configured to: 
merge the reconstructed third blocks corresponding to the third blocks that are coded using either the first or second coding method to generate the reconstructed current first block (see citations and arguments with respect to claim 8 above and ¶¶62, 66-67, 98-99, describing that during reconstruction, the video decoder generates the residual signals of the subblocks and uses these to reconstruct the residual of the current block, i.e., merges the third/subblocks (which as detailed in claim 8 above are coded using either the first or second coding method), to generate the reconstructed current/first block). 
The reasons for combining the cited prior art with respect to claim 8 applies to claim 14.
With respect to claim 1, claim 1 recites the elements of claim 8 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 8 also applies to claim 1.
With respect to claim 7, claim 7 recites the elements of claim 14 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 7.
With respect to claim 15, claim 15 recites the elements of claim 8 in non-transitory computer-readable medium form rather than apparatus form. Sim discloses that its apparatus may be embodied as instructions stored in a non-transitory recording medium that can be read and executed by a processor (see ¶147). Accordingly, the disclosure recited with respect to claim 8 also applies to claim 15.
Claim Rejections - 35 USC § 103
Claims 2-6, 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of U.S. Patent Publication No. 2022/0103839 (“Van Rozendaal”) which corresponds to a provisional dated September 2020.
With respect to claim 9, Sim discloses the invention substantially as claimed. As detailed above, Sim in view of the level of skill in the art discloses each and every element of independent claim 8. Sim also discloses: 
wherein the circuitry is further configured to:
for each third block that is coded using the first coding method as indicated by a respective one of the set of block selection signals, generate a reconstructed third block … with the respective compressed representation of the third block as an input to the [] decompression []; and
for each third block that is coded using the second coding method as indicated by a respective one of the set of block selection signals, generate a residual third block … with the respective compressed representation of the third blocks as an input to the residual [] decompression [] (see citations and arguments with respect to claim 8 above detailing coding subblocks/third blocks using first and second coding methods as indicated by block selection signals and generating reconstructed and residual subblocks/third blocks and Sim ¶¶62, 66, 98, 143, describing that the reconstruction and residual generation use the quantized transformed coefficients, i.e., respective compressed representations, of the subblocks/third blocks as an input). 
Sim does not explicitly disclose that the reconstructed and residual third blocks are generated based on a neural decompression neural network.
However, in the same field of endeavor, Van Rozendaal discloses that it was known to accomplish such reconstruction/residual based on a neural decompression neural network and receiving a compressed representation [] as an input (see Abstract, Fig. 4, ¶¶98, 101, describing using a neural network for decompression with the compressed representation as an input).
At the time of filing, one of ordinary skill would have been familiar with the known mechanisms for reconstructing/generating residual at a decoder during a decompression process and have understood that, as evidenced by Van Rozendaal, one such known mechanism was a neural decompression neural network which receives a compressed representation as input and decompresses it. Accordingly, to one of ordinary skill in the art at the time of filing using such a mechanism to accomplish the decoding/decompression/reconstruction/residual generation in Sim would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a neural decompression neural network which receives a compressed representation as input and decompresses it to generate residual and reconstruct blocks in the coding system of Sim as taught by Van Rozendaal.
With respect to claim 10, Sim discloses the invention substantially as claimed. As described above Sim in view of Van Rozendaal discloses all the elements of dependent claim 9. Sim/Van Rozendaal additionally discloses: 
wherein the circuitry is further configured to:
for each third block that is coded using the second coding method, generate a reconstructed third block based on the respective residual third black and a respective predicted third block (see citations and arguments with respect to claims 8-9 above and Sim Fig. 4, item 450, ¶¶65-70, 73, 105-107, describing that for each subblock, the reconstructed subblock is generated based on residual subblocks/third blocks and a predicted block (including predicted subblocks)).
The reasons for combining the cited prior art with respect to claims 8 and 9 also apply to claim 10.
With respect to claim 11, Sim discloses the invention substantially as claimed. As described above Sim in view of Van Rozendaal discloses all the elements of dependent claim 10. Sim/Van Rozendaal additionally discloses: 
wherein the circuitry is further configured to:
for each third block coded using the second coding method, perform an intra-prediction based or an intra-prediction NN with previously reconstructed first blocks and previously generated reconstructed third blocks as an input to the intra-prediction NN to generate a set of predicted second blocks corresponding to the respective third block (see citations and arguments with respect to claims 8-10 above, describing using inter or intra prediction to generate predicted blocks including predicted sub-blocks and that this may be accomplished using a neural network and Sim Fig. 4, item 442, ¶¶68, 104-107, describing that previously generated reconstructed neighboring pixels/subblocks/blocks, i.e., first blocks and third blocks, may be used as input reference pixels to generate a prediction for the current block).
The reasons for combining the cited prior art with respect to claims 8 and 9 also apply to claim 11.
With respect to claim 12, Sim discloses the invention substantially as claimed. As described above Sim in view of Van Rozendaal discloses all the elements of dependent claim 11. Sim/Van Rozendaal additionally discloses: 
wherein the set of predicted second blocks correspond[ing] to the respective third block forms the respective predicted third black (see citations and arguments with respect to claims 8-11 above including Sim ¶¶106-107 describing that the prediction, i.e., set of predicted second blocks corresponding to the respective third block, may be created using the neighboring reference pixels that correspond to the partitioned/split subblock to form the predicted pixels/blocks/subblocks, i.e., respective predicted third block). 
The reasons for combining the cited prior art with respect to claims 8 and 9 also apply to claim 12.
With respect to claim 13, Sim discloses the invention substantially as claimed. As described above Sim in view of Van Rozendaal discloses all the elements of dependent claim 12. Sim/Van Rozendaal additionally discloses: 
wherein the circuitry is further configured to:
for each third block that is coded using the second coding method and for which the respective intra-prediction is performed with the optimal partition, indicate how the current first block is partitioned into second blocks for intra-prediction, as an input to the intra-prediction NN (see citations and arguments with respect to claims 8-12 above, describing that in the combined system subblocks/third blocks may be coded using the second coding method and using intra prediction (which as detailed in claim 8 above uses optimal partitioning), that this intra prediction may be accomplished via a NN with syntax input including partition type, i.e., how the current first block is partitioned into second blocks for prediction (including intra-prediction)).
The reasons for combining the cited prior art with respect to claims 8 and 9 also apply to claim 13.
With respect to claim 2, claim 2 recites the elements of claim 9 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 9 also applies to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 10 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 10 also applies to claim 3.
With respect to claim 4, claim 4 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 11 also applies to claim 4.
With respect to claim 5, claim 5 recites the elements of claim 12 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 12 also applies to claim 5.
With respect to claim 6, claim 6 recites the elements of claim 13 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 13 also applies to claim 6.
With respect to claim 16, claim 16 recites the elements of claim 9 in non-transitory computer-readable medium form rather than apparatus form. Sim discloses that its apparatus may be embodied as instructions stored in a non-transitory recording medium that can be read and executed by a processor (see ¶147). Accordingly, the disclosure recited with respect to claim 9 also applies to claim 16.
With respect to claim 17, claim 17 recites the elements of claim 10 in non-transitory computer-readable medium form rather than apparatus form. Sim discloses that its apparatus may be embodied as instructions stored in a non-transitory recording medium that can be read and executed by a processor (see ¶147). Accordingly, the disclosure recited with respect to claim 10 also applies to claim 17.
With respect to claim 18, claim 18 recites the elements of claim 11 in non-transitory computer-readable medium form rather than apparatus form. Sim discloses that its apparatus may be embodied as instructions stored in a non-transitory recording medium that can be read and executed by a processor (see ¶147). Accordingly, the disclosure recited with respect to claim 11 also applies to claim 18.
With respect to claim 19, claim 19 recites the elements of claim 12 in non-transitory computer-readable medium form rather than apparatus form. Sim discloses that its apparatus may be embodied as instructions stored in a non-transitory recording medium that can be read and executed by a processor (see ¶147). Accordingly, the disclosure recited with respect to claim 12 also applies to claim 19.
With respect to claim 20, claim 20 recites the elements of claim 13 in non-transitory computer-readable medium form rather than apparatus form. Sim discloses that its apparatus may be embodied as instructions stored in a non-transitory recording medium that can be read and executed by a processor (see ¶147). Accordingly, the disclosure recited with respect to claim 13 also applies to claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481